Appeal by the defendant from a judgment of the County Court, Suffolk County (Hurley, J.), rendered July 11, 1989, convicting him of robbery in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that the County Court improperly denied his application for youthful offender status is not preserved for appellate review and is, in any event, without merit (see, CPL 720.10 [3]; People v Maybeck, 157 AD2d 861; People v Calabro, 157 AD2d 736, 738). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.